John I. Purtle, Justice, dissenting. I have no dispute with the majority opinion holding that SCAN has standing to being this type of action. However, I cannot, by any stretch of the imagination, follow the gyrations whereby SCAN becomes a state agency. An agency of the state of Arkansas could be stretched ad infinitum under the majority view. Any organization offering to take care of poor and unfortunate people would qualify as a provider of protective services under the theory announced by the majority. It was never intended that SCAN be allowed to provide the “protective services” sought in this case. The petitioner is properly before the court only so far as she is a complaining party. For this SCAN should be commended. It should not, however, overstep its bounds of authority and attempt both to petition for protective services and then provide the protective services. It seems to me that this is imposing upon the contract SCAN has with the state; it is certainly bootstrapping SCAN into the position of being a state agency.